Name: 92/88/EEC: Commission Decision of 9 January 1992 approving the plan concerning infectious haemopoietic necrosis and viral haemorrhagic septicaemia presented by Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  EU finance;  Europe;  agricultural activity
 Date Published: 1992-02-08

 Avis juridique important|31992D008892/88/EEC: Commission Decision of 9 January 1992 approving the plan concerning infectious haemopoietic necrosis and viral haemorrhagic septicaemia presented by Greece (Only the Greek text is authentic) Official Journal L 032 , 08/02/1992 P. 0034 - 0034COMMISSION DECISION of 9 January 1992 approving the plan concerning infectious haemopoietic necrosis and viral haemorrhagic septicaemia presented by Greece (Only the Greek text is authentic) (92/88/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/495/EEC of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoletic necrosis of salmonids in the Community (1), and in particular Article 4 thereof, Whereas, in accordance with Article 1 of Decision 90/495/EEC, Member States must submit a plan for assessing the rate of infection of infectious haemopoletic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) in their territory; Whereas by letter dated 27 September 1991, Greece has notified the Commission of its plan; Whereas, after examination, the plan was found to comply with Decision 90/495/EEC, and in particular with Article 3 thereof; Whereas the conditions for financial participation by the Community as foreseen in Article 7 of Decision 90/495/EEC, are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan for assessing the rate of infection of IHN and VHS within its territory, presented by Greece, is hereby approved. Article 2 Greece shall bring into force by 1 January 1991 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 The financial participation of the community for Greece is fixed at 50 % of the expenditure incurred pursuant to points 4 and 5 of Article 3 of Decision 90/495/EEC. Article 4 The Community financial participation is granted upon presentation of the supporting documents. Article 5 This Decision is addressed to Greece. Done at Brussels, 9 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 276, 6. 10. 1990, p. 37.